Exhibit 99.1 PJT Partners Inc. Reports First Quarter 2017 Results Highlights • Total Revenues of $121million for the first quarter 2017, up 5% year-over-year • Advisory Revenues of $99 million for the first quarter 2017, up 22% year-over-year • GAAP Pretax Income of $2million for the first quarter of 2017 and Adjusted Pretax Income of $23million • Strong balance sheet at quarter-end with $98million of cash, cash equivalents and short-term investments; no funded debt • Intend to repurchase approximately 527,000Partnership Units for cash; a total of approximately 1.5million Partnership Units repurchased to date
